[Cite as State v. Lowe, 2010-Ohio-2788.]
                          STATE OF OHIO, COLUMBIANA COUNTY

                                   IN THE COURT OF APPEALS

                                           SEVENTH DISTRICT

STATE OF OHIO,                                   )
                                                 )   CASE NO. 08 CO 37
        PLAINTIFF-APPELLEE,                      )
                                                 )
        - VS -                                   )         OPINION
                                                 )
DONALD E. LOWE, Jr.                              )
                                                 )
        DEFENDANT-APPELLANT.                     )


CHARACTER OF PROCEEDINGS:                            Criminal Appeal from Common Pleas
                                                     Court, Case No. 2007 CR 201.


JUDGMENT:                                            Affirmed.


APPEARANCES:
For Plaintiff-Appellee:                              Attorney Robert L. Herron
                                                     Columbiana County Prosecutor
                                                     Attorney John Gamble
                                                     Assistant Prosecuting Attorney
                                                     105 S. Market Street
                                                     Lisbon, OH 44432

For Defendant-Appellant:                             Attorney John Juhasz
                                                     7081 West Blvd., Suite 4
                                                     Youngstown, OH 44512



JUDGES:
Hon. Mary DeGenaro
Hon. Joseph J. Vukovich
Hon. Gene Donofrio



                                                     Dated: June 10, 2010
                                                                                           -2-




DeGenaro, J.
       {¶1}    This timely appeal comes for consideration upon the record in the trial court
and the parties' briefs. Defendant-Appellant, Donald E. Lowe, appeals the September 26,
2008 decision of the Columbiana County Court of Common Pleas that imposed an
eighteen month sentence subsequent to accepting his guilty plea on one count of
Operating a Motor Vehicle While under the Influence of Alcohol or Drugs, a fourth degree
felony violation of R.C. 4511.19(A)(1)(a), with a specification that he had previously been
convicted of or pleaded guilty to five or more equivalent offenses, pursuant to R.C.
2941.1413 and in accordance with R.C. 4511.19(G)(1)(d).
       {¶2}    Lowe argues that the sentencing court erred by using Lowe's five prior OVI
convictions to enhance his present sentence, because one of the five convictions was
constitutionally infirm because Lowe entered an uncounseled plea. Lowe further argues
that trial counsel was constitutionally ineffective in litigating his case. Finally, Lowe argues
that his offense required a minimum sentence, and was contrary to R.C. 2929.12.
       {¶3}    Upon review, Lowe's arguments are meritless. Lowe conceded as to the
constitutionality of four of his five prior OVI convictions, and he failed to present prima
facie evidence that his no contest plea, underlying the fifth prior conviction, was
constitutionally infirm. Lowe's ineffective assistance of counsel claim only addresses
actions taken by counsel prior to Lowe's guilty plea, thus Lowe has waived the issue for
appeal. Further, the trial court's sentencing decision was not contrary to law, nor did it
involve an abuse of discretion. Accordingly, the decision of the trial court is affirmed.
                              Facts and Procedural History
       {¶4}    On August 30, 2007, Lowe was indicted for Operating a Motor Vehicle While
under the Influence of Alcohol or Drugs a fourth degree felony violation of R.C.
4511.19(A)(1)(a), with the Specification Concerning Prior Felony OVI Offenses pursuant
to R.C. 2941.1413 that he had previously been convicted or pleaded guilty to five or more
OVI offenses within the past twenty years. Lowe entered a plea of not guilty and was
assigned counsel.
       {¶5}    During the initial discovery process, the State indicated that it would present
                                                                                         -3-


certified copies of Lowe's five prior OVI convictions, entered on May 10, 1988, September
4, 1991, January 22, 1993, February 1, 1993, and January 4, 2005. The State also noted
Lowe's prior criminal history included convictions for disorderly conduct on November 8,
1995, and for criminal trespass, aggravated menacing, and telephone harassment on
February 6, 1997, as well as arrests with unknown dispositions for assault, theft,
obstructing official business and disorderly conduct between the years of 1988 and 1993.
       {¶6}   Lowe filed a motion to suppress, claiming an unlawful investigatory stop,
unreasonable seizure and subsequent Fourth and Fifth Amendment violations. Lowe
also filed a motion in limine regarding his past five OVI convictions or guilty pleas, arguing
that they were constitutionally infirm. Lowe filed a motion for appropriation of funds to
procure transcripts for his previous five OVI convictions or guilty pleas.
       {¶7}   On February 6, 2008 a grand jury issued a superseding indictment for one
count of Operating a Motor Vehicle While under the Influence of Alcohol or Drugs in
violation of R.C. 4511.19(A)(1)(a) and an additional count of Operating a Motor Vehicle
While under the Influence of Alcohol or Drugs, Test Refusal, in violation of R.C.
4511.19(A)(2), both fourth degree felonies with repeat OVI specifications. At a February
8, 2008 hearing, Lowe entered a plea of not guilty to the superseding indictment,
withdrew his motion to suppress, and the trial court granted Lowe's motion for
appropriation of funds. Lowe was able to obtain transcripts of the proceedings for four of
his prior OVI cases.
       {¶8}   No transcript was available for Lowe's plea hearing before Mahoning County
Court No. 2 in Case No. 90 TRC 2005. Although it was not entered into the record for
this court's review, there was apparently a three-page handwritten docket for Lowe's 1990
case, which the parties stipulated was the only remaining evidence of the proceedings in
that case.
       {¶9}   In response to Lowe's motion in limine, the State argued that the parties had
stipulated to the validity of four of Lowe's past five OVI violations, and that only one
violation remained at issue. According to the 1990 docket, Lowe had pleaded not guilty to
an OVI violation before Judge Michael A. Gerchak on May 1, 1990, and seems to have
been appointed "J. Durkin" as counsel. The State conceded that the docket did not
                                                                                        -4-


explicitly indicate whether appointed counsel actually appeared with Lowe on September
4, 1991 when Lowe changed his plea to no contest and was found guilty. However, the
State argued that, absent some prima facie evidence to the contrary, there should be a
presumption of regularity of the proceedings below, including the presumption that Lowe
entered a counseled or otherwise knowing, voluntary and intelligent guilty plea. The trial
court adopted the reasoning of the State's memorandum, and dismissed Lowe's motion in
limine regarding his prior convictions.
       {¶10} On July 9, 2008, Lowe entered a plea agreement and submitted a guilty
plea to a single OVI count with a repeat OVI specification. At the plea hearing, the trial
court engaged in a lengthy colloquy with Lowe. The trial court filed Judicial Advice to
Defendant, and Lowe completed and signed a Defendant's Response to Court, indicating
that he understood the ramifications of his guilty plea. The trial court filed a judgment
entry accepting Lowe's guilty plea, noting it had been knowingly, voluntarily and
intelligently given.
       {¶11} Subsequent to a pre-sentence investigation, the trial court held a sentencing
hearing on September 26, 2008. At the hearing, Lowe requested a minimum sentence,
and the State recommended a sentence of ten months. The trial court imposed an
eighteen month sentence and additional sanctions, noting the seriousness of the present
offense, as well as Lowe's criminal record outside of the OVI's, which indicated an
indifference to the law. The trial court's judgment entry noted that it had considered the
principles and purposes of sentencing under R.C. 2929.11 and the seriousness and
recidivism factors under R.C. 2929.12 when determining Lowe's sentence.
                          Consideration of Prior Convictions
       {¶12} In his first of four assignments of error, Lowe asserts:
       {¶13} "The Trial Court erred by using a previous OVI conviction to enhance
Appellant's sentence in the absence of evidence establishing the Constitutional validity of
all his previous OVI convictions. Appellant's conviction of a Felony 4 OVI is against the
manifest weight of the evidence."
       {¶14} Lowe argues that the trial court erroneously overruled his motion in limine
and used a constitutionally infirm conviction in order to enhance the penalty for his current
                                                                                          -5-


OVI offense, violating Lowe's Fifth, Sixth and Fourteenth Amendment rights and causing
his conviction to be against the manifest weight of the evidence.
       {¶15} Pursuant to Crim.R. 12(I), a plea of no contest "does not preclude a
defendant from asserting upon appeal that the trial court prejudicially erred in ruling on a
pretrial motion, including a pretrial motion to suppress evidence." However, a plea of
guilty "represents a break in the chain of events which has preceded it in the criminal
process. When a criminal defendant has solemnly admitted in open court that he is in fact
guilty of the offense with which he is charged, he may not thereafter raise independent
claims relating to the deprivation of constitutional rights that occurred prior to the entry of
the guilty plea. He may only attack the voluntary and intelligent character of the guilty
plea * * *." State v. Spates, 64 Ohio St.3d 269, 272, 1992-Ohio-130, 595 N.E.2d 351,
quoting Tollett v. Henderson (1973), 411 U.S. 258, 267, 93 S.Ct. 1602, 36 L.Ed.2d 235.
This principle applies to preclude challenges to rulings on pre-trial motions. See State v.
Ketterer, 111 Ohio St.3d 70, 2006-Ohio-5283, 855 N.E.2d 48, at ¶117; State v.
Fitzpatrick, 102 Ohio St.3d 321, 2004-Ohio-3167, 810 N.E.2d 927, at ¶78-79.
       {¶16} Lowe does not argue that his present guilty plea was not knowing, voluntary
or intelligent, and only presents an argument regarding the claims he raised in his
December 20, 2007 motion in limine regarding his five prior OVI convictions or guilty
pleas. By subsequently pleading guilty, Lowe provided a complete admission that he had
committed five prior OVI offenses in the past twenty years, and that he had committed the
OVI that was presently charged. Lowe is thus precluded from arguing the substantive
merits of the trial court's decision to overrule his motion in limine. Moreover, assuming
arguendo that Lowe had preserved the issue for review on appeal, it is still without merit.
       {¶17} R.C. 4511.19, provides in pertinent part,:
       {¶18} "(A)(1) No person shall operate any vehicle, streetcar, or trackless trolley
within this state, if, at the time of the operation, any of the following apply:
       {¶19} "(a) The person is under the influence of alcohol, a drug of abuse, or a
combination of them.
       {¶20} "* * *
                                                                                            -6-


       {¶21} "(G)(1) Whoever violates any provision of divisions (A)(1)(a) to (i) or (A)(2) of
this section is guilty of operating a vehicle under the influence of alcohol, a drug of abuse,
or a combination of them. * * * The court shall sentence the offender for either offense
under Chapter 2929. of the Revised Code, except as otherwise authorized or required by
divisions (G)(1)(a) to (e) of this section:
       {¶22} " * * *
       {¶23} "(d) Except as otherwise provided in division (G)(1)(e) of this section, an
offender who, within six years of the offense, previously has been convicted of or pleaded
guilty to three or four violations of division (A) or (B) of this section or other equivalent
offenses or an offender who, within twenty years of the offense, previously has been
convicted of or pleaded guilty to five or more violations of that nature is guilty of a felony
of the fourth degree."
       {¶24} A sole violation of Ohio's OVI statute generally constitutes a first degree
misdemeanor. R.C. 4511.19(G)(1)(a). However, when the defendant has previously
pleaded guilty to or been convicted of five or more similar offenses in the past twenty
years, the offense constitutes a fourth degree felony. R.C. 4511.19(G)(1)(d). Because
the defendant's prior convictions transform the current offense by increasing its degree,
the prior convictions are essential elements of the offense which must be proved beyond
a reasonable doubt. State v. Brooke, 113 Ohio St.3d 199, 2007-Ohio-1533, 863 N.E.2d
1024, at ¶8.
       {¶25} Although a defendant generally does not have the ability to collaterally
attack prior convictions, he has a limited right to do so when the prior convictions are
being used to enhance the penalty of another offense. Id. at ¶9. This court has held that
"when a criminal defendant is collaterally challenging a prior penalty-enhancing conviction
on the basis of constitutional infirmity, the only recognized constitutional infirmity is that he
or she was denied the fundamental right to be represented by counsel, or the necessary
corollary, an invalid waiver of the right to counsel." State v. Culberson, 142 Ohio App.3d
656, 662-663, 2001-Ohio-3261, 756 N.E.2d 734.
       {¶26} Once the State has proven the existence of the defendant's prior
                                                                                         -7-


convictions, the onus is on the defendant to make "a prima facie showing that he had
been 'uncounseled' in his prior convictions – that is, that he had not been represented
and that he had not validly waived representation." State v. Thompson, 121 Ohio St.3d
250, 2009-Ohio-314, 903 N.E.2d 618, at ¶7. A defendant may provide evidence such as
"testimony, affidavits, or transcripts" to support his contention, but a "bald allegation of
constitutional infirmity is insufficient." Id.
       {¶27} Here, the State showed that Lowe had been convicted or pleaded guilty to
OVI offenses on May 10, 1988, September 4, 1991, January 22, 1993, February 1, 1993,
and January 4, 2005. Lowe conceded that the State had proven the existence of his five
prior OVI convictions, and conceded to the validity of four of his five prior OVI convictions,
but claimed that his no contest plea for the 1991 conviction was uncounseled, or was
otherwise not knowing, voluntary or intelligent. Lowe was unable to obtain a transcript of
the 1991 plea hearing. The parties agreed that the docket of the 1991 case was the last
remaining evidence of those proceedings. The State argued to the trial court that the
docket reflected that Lowe was appointed counsel at the time of his May 1, 1990 not
guilty plea, and that there was nothing in the docket to indicate that counsel was not
present at the time Lowe changed his plea to no contest on September 4, 1991.
       {¶28} Lowe claims that his counsel stated at an April 28, 2008 hearing that the
certified copy of Lowe's 1991 conviction indicated that Lowe did not have counsel in that
case. However, Lowe did not provide a transcript of the April 28, 2008 hearing for this
court's review. The record indicates that Lowe offered no affidavits or other evidence to
the trial court to demonstrate that he had been denied access to his appointed counsel or
that the trial court had contravened Crim.R. 11 when accepting Lowe's no contest plea.
Further, Lowe did not cause copies of the conviction or of the docket of his 1991 case to
be entered into the record for review in the present case. Without evidence to the
contrary, the trial court and this court must presume the regularity of the proceedings
underlying Lowe's 1991 no contest plea.
       {¶29} Because Lowe did not establish a prima facie showing of a constitutional
infirmity of his 1991 plea, the burden of proving the validity of Lowe's 1991 plea did not
shift to the State. Accordingly, Lowe's first assignment of error is meritless.
                                                                                           -8-


                            Ineffective Assistance of Counsel
        {¶30} In his second assignment of error, Lowe asserts:
        {¶31} "Appellant's Felony 4 OVI conviction must be overturned because he was
denied effective assistance of counsel as guaranteed by the 6th Amendment to the U.S.
Constitution as well as the Constitution of the State of Ohio."
        {¶32} Lowe argues that he was denied the effective assistance of counsel
because trial counsel was deficient in preparing Lowe's motion in limine regarding his
prior convictions. Lowe indicates that counsel failed to obtain evidence that could have
changed the trial court's ruling on the motion and therefore the outcome of the entire
case.
        {¶33} As noted in the first assignment of error, an appellant's guilty plea "waives
the right to challenge the propriety of any action taken by a trial court or trial counsel prior
to that point in the proceedings unless it affected the knowing and voluntary character of
the plea." State v. Doak, 7th Dist. No. 03 CO 15, 03 CO 31, 2004-Ohio-1548, at ¶55,
quoting State v. Madeline, 11th Dist. No. 2000-T-0156, 2002-Ohio-1332. A guilty plea
waives the right to argue a claim of ineffective assistance of counsel on appeal, apart
from a claim that counsel caused the plea to be less than knowing voluntary and
intelligent. Ketterer, supra, at ¶105.
        {¶34} Lowe does not argue that counsel caused his plea to be less than knowing,
voluntary or intelligent, and only presents an argument regarding counsel's actions
surrounding the December 20, 2007 motion in limine regarding his prior OVI offenses.
Subsequent to the deficiencies claimed, Lowe entered his guilty plea, and thus Lowe has
waived this issue on appeal. Accordingly Lowe's second assignment of error is meritless.
                         Minimum Sentencing and R.C. 2929.12
        {¶35} In his third and fourth assignments of error, Lowe asserts:
        {¶36} "The Trial Court erred by imposing a 18 month prison sentence for a Felony
4 OVI with a minimum sentence required."
        {¶37} "The Trial Court erred because Appellant's sentence was contrary to the
sentencing guidelines as listed in O.R.C. §2929.12."
                                                                                         -9-


       {¶38} Lowe argues that the trial court's imposition of a non-minimum sentence
violated his Fifth and Sixth Amendment rights by failing to comply with R.C. 2929.14(B),
R.C. 2929.13(B) and R.C. 2929.13(G). Lowe further argues that the trial court did not
adequately consider the sentencing guidelines under R.C. 2929.12.
       {¶39} When reviewing a felony sentence, an appellate court must determine first
whether the defendant has shown by clear and convincing evidence that the sentence is
contrary to law, and second whether the court committed an abuse of discretion. State v.
Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912, 896 N.E.2d 124, at ¶4. As for the first step, a
trial court's sentence would be contrary to law if, for example, it were outside the statutory
range, in contravention of a statute, or decided pursuant to an unconstitutional statute.
Kalish at ¶36, 896 N.E.2d 124; State v. Thomas, 7th Dist. No. 06 MA 185, 2008-Ohio-
1176, at ¶16. As for the second step, a reviewing court must determine whether the trial
court abused its discretion in applying R.C. 2929.11 and R.C. 2929.12. State v. Gratz,
7th Dist. No. 08-MA-101, 2009-Ohio-695, at ¶8, citing Kalish at ¶13-14. An abuse of
discretion is more than a mere error of law or judgment; it constitutes an unreasonable,
arbitrary or unconscionable use of discretion. Kalish at ¶19.
       {¶40} Lowe concedes that the sentence imposed was within the statutory range
for his offense. However, Lowe contends that the trial court was required to, and failed to
make certain findings as required by R.C. 2929.14(B) and R.C. 2929.13(B)(1) and R.C.
2929.13(G)(1) in order to depart from a minimum sentence. Lowe's contention is
incorrect.
       {¶41} The Ohio Supreme Court has held that R.C. 2929.14(B) is unconstitutional.
State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470, at ¶61. Subsequent
to the decision in Foster, the sentencing judge does not have to make any findings
pursuant to R.C. 2929.14(B) in order to impose more than a minimum prison sentence.
Kalish at ¶11-12; State v. Mathis, 109 Ohio St.3d 54, 2006-Ohio-855, 846 N.E.2d 1, at
¶26-27. Thus the trial court was not obligated to make findings under R.C. 2929.14(B) in
order to impose Lowe's non-minimum sentence.
       {¶42} As for R.C. 2929.13(B), the plain language of the statute does not
                                                                                           - 10 -


necessarily require a sentencing judge to make any particular findings before imposing a
prison sentence for a fourth degree felony offense. State v. Mayor, 7th Dist. No. 07 MA
177, 2008-Ohio-7011, at ¶51; Foster at ¶70. Instead, "it merely requires prison if the
court decides to make certain findings and requires community control if the court decides
to make other findings. If the court makes no findings, it can in fact sentence a fourth
degree felon to prison."       Id.   Moreover, R.C. 2929.13(B) explicitly states that its
application is precluded if R.C. 2929.13(G), which governs fourth degree felony OVI
offenses, applies. Thus, because Lowe's fourth degree felony OVI offense is governed
by the sentencing modifications of R.C. 2929.13(G), his argument regarding R.C.
2929.13(B) fails.
       {¶43} Lowe also argues that the trial court contravened R.C. 2929.13(G)(1) by
failing to impose a minimum sixty-day sentence to be served in a jail, a community-based
correctional facility, a halfway house, or an alternative residential facility. In support of his
argument that the trial court was obligated to employ one of these less punitive
sentencing options, Lowe cites to State v. Wilton (1999), 133 Ohio App.3d 575, 729
N.E.2d 420; and State v. Rohda (1999), 135 Ohio App.3d 21, 732 N.E.2d 1018. Both of
these cases held that R.C. 2929.13(G) prohibited a trial court from imposing a prison term
if it is the first time that the defendant has committed an OVI offense at the felony level.
However, those cases relied on the language of R.C. 2929.13(G) which was in effect at
the time of each defendant's 1998 OVI offense. At the time of Wilton and Rohda, R.C.
2929.13(G) stated:
       {¶44} "(G) Notwithstanding divisions (A) to (E) of this section, if an offender is
being sentenced for a fourth degree felony OMVI offense, the court shall impose upon the
offender a mandatory term of local incarceration or a mandatory prison term in
accordance with the following:
       {¶45} "(1) Except as provided in division (G)(2) of this section, the court shall
impose upon the offender a mandatory term of local incarceration of sixty days * * *. The
court that imposes a mandatory term of local incarceration under this division shall specify
whether the term is to be served in a jail, a community-based correctional facility, a
halfway house, or an alternative residential facility, and the offender shall serve the term
                                                                                        - 11 -


in the type of facility specified by the court. The court shall not sentence the offender to a
prison term and shall not specify that the offender is to serve the mandatory term of local
incarceration in prison. * * *.
       {¶46} "(2) If the offender previously has been sentenced to a mandatory term of
local incarceration pursuant to division (G)(1) of this section for a fourth degree felony
OMVI offense, the court shall impose upon the offender a mandatory prison term of sixty
days * * *. In no case shall an offender who once has been sentenced to a mandatory
term of local incarceration pursuant to division (G)(1) of this section for a fourth degree
felony OMVI offense be sentenced to another mandatory term of local incarceration under
that division for a fourth degree felony OMVI offense."
       {¶47} The language of R.C. 2929.13(G) has substantively changed since 1998, as
that division underwent amendments in 1999, 2002, and again in 2004. R.C. 2929.13(G),
as it presently applies, states as follows:
       {¶48} "(G) Notwithstanding divisions (A) to (E) of this section, if an offender is
being sentenced for a fourth degree felony OVI offense or for a third degree felony OVI
offense, the court shall impose upon the offender a mandatory term of local incarceration
or a mandatory prison term in accordance with the following:
       {¶49} "(1) If the offender is being sentenced for a fourth degree felony OVI offense
and if the offender has not been convicted of and has not pleaded guilty to a specification
of the type described in section 2941.1413 of the Revised Code, the court may impose
upon the offender a mandatory term of local incarceration of sixty days or one hundred
twenty days as specified in division (G)(1)(d) of section 4511.19 of the Revised Code. * *
*. The court that imposes a mandatory term of local incarceration under this division shall
specify whether the term is to be served in a jail, a community-based correctional facility,
a halfway house, or an alternative residential facility, and the offender shall serve the term
in the type of facility specified by the court. A mandatory term of local incarceration
imposed under division (G)(1) of this section is not subject to any other Revised Code
provision that pertains to a prison term except as provided in division (A)(1) of this
section.
       {¶50} "(2) If the offender is being sentenced for a third degree felony OVI offense,
                                                                                       - 12 -


or if the offender is being sentenced for a fourth degree felony OVI offense and the court
does not impose a mandatory term of local incarceration under division (G)(1) of this
section, the court shall impose upon the offender a mandatory prison term of one, two,
three, four, or five years if the offender also is convicted of or also pleads guilty to a
specification of the type described in section 2941.1413 of the Revised Code or shall
impose upon the offender a mandatory prison term of sixty days or one hundred twenty
days as specified in division (G)(1)(d) or (e) of section 4511.19 of the Revised Code if the
offender has not been convicted of and has not pleaded guilty to a specification of that
type. * * *. The offender shall serve the one-, two-, three-, four-, or five-year mandatory
prison term consecutively to and prior to the prison term imposed for the underlying
offense and consecutively to any other mandatory prison term imposed in relation to the
offense. In no case shall an offender who once has been sentenced to a mandatory term
of local incarceration pursuant to division (G)(1) of this section for a fourth degree felony
OVI offense be sentenced to another mandatory term of local incarceration under that
division for any violation of division (A) of section 4511.19 of the Revised Code."
(emphasis added)
       {¶51} Pursuant to the current language of the statute, R.C. 2929.13(G)(1) does
not apply if the offender has been convicted of or pleaded guilty to a repeat OVI offender
specification pursuant to R.C. 2941.1413. The repeat OVI offender specification was
included in Lowe's plea and conviction, thus the trial court did not act contrary to law in
failing to impose one of the less punitive options of R.C. 2929.13(G)(1).
       {¶52} Accordingly, because R.C. 2929.14(B) has been declared unconstitutional
and no longer requires the trial court to make specific findings, and because the trial court
did not contravene R.C. 2929.13(B) or R.C. 2929.13(G), Lowe's sentence is not clearly
and convincingly contrary to law.
       {¶53} Next, Lowe argues that the trial court abused its discretion when considering
sentencing factors under R.C. 2929.12 because the trial court only referenced certain
aggravating factors and did not make reference to certain mitigating factors when
determining Lowe's sentence.
       {¶54} When considering the purposes and principles of sentencing under R.C.
                                                                                        - 13 -


2929.11 and the seriousness and recidivism factors under R.C. 2929.12, a trial court
does not need to state its reasoning on the record or in its judgment entry as to how or
why particular factors in those statutes apply to the case under consideration. Kalish,
supra, at ¶18, fn. 4; State v. Arnett, 88 Ohio St.3d 208, 215, 2000-Ohio-302, 724 N.E.2d
793; State v. James, 7th Dist. No. 07 CO 47, 2009-Ohio-4392, at ¶50. Although the trial
court has the duty to consider R.C. 2929.11 and R.C. 2929.12 when formulating a
sentence, the trial court does not have the duty to declare on the record each item that
the trial court considered.
       {¶55} First, Lowe argues that the trial court's conclusion that Lowe had a "lack of
respect for the law" was contrary to the record, because Lowe had not been convicted of
any crimes other than traffic-related offenses. However, this is simply not true. In
addition to the five OVI convictions entered on May 10, 1988, September 4, 1991,
January 22, 1993, February 1, 1993, and January 4, 2005, Lowe had been convicted of
an OVI offense on October 24, 1995 in Pennsylvania. Lowe had also been convicted
twice on Violation of Restriction offenses, twice on Reckless Operation offenses, once on
a Failure to Reinstate offense, three times on Driving Under Suspension offenses, once
on a Seat Belt Violation offense, and once on a Fleeing offense. In addition to his traffic-
related offenses, Lowe had been convicted on counts of Disorderly Conduct, Aggravated
Menacing, Telephone Harassment, and Criminal Trespass in 1995 and 1997.
       {¶56} Second, Lowe argues that the trial court did not adequately consider the fact
that Lowe is the primary caretaker of his elderly father, who broke his hip and requires
extensive assistance. Lowe's September 26, 2008 sentencing transcripts reflects that
Lowe presented this fact to the trial court. The trial court stated that it would be glad to
listen to Lowe's statement on the subject. After Lowe explained his father's situation to
the trial court, the trial court explained that its "function is to protect the public, punish
offenders and decree a sentence that's fair when you take into consideration the type of
criminal conduct involved." The trial court explained that it considered what Lowe had to
present in his defense, but found that Lowe's extensive record warranted an eighteen-
month prison sentence. The trial court's analysis indicates that it adequately considered
Lowe's presentation of mitigating circumstances.
                                                                                    - 14 -


       {¶57} The trial court explicitly made references to its consideration of R.C.
2929.11 and R.C. 2929.12 in its sentencing decision, and the trial court discussed factors
that justified imposing an eighteen-month prison sentence. Thus, the trial court did not
abuse its discretion in arriving at its sentencing decision. Because the trial court's
sentencing decision was not contrary to law and not an abuse of discretion, Lowe's third
and fourth assignments of error are meritless.
       {¶58} In conclusion, Lowe either conceded the constitutionality of his convictions
or failed to establish any were constitutionally infirm, and he waived his ineffective
assistance of counsel claim. Moreover, his sentence was neither contrary to law or an
abuse of discretion. Accordingly, the judgment of the trial court is affirmed.
Vukovich, P.J., concurs.
Donofrio, J., concurs.